J-S31041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFERY COFFER                        :
                                       :
                   Appellant           :   No. 52 WDA 2019

   Appeal from the Judgment of Sentence Entered September 12, 2017
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0001899-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFERY COFFER                        :
                                       :
                   Appellant           :   No. 53 WDA 2019

   Appeal from the Judgment of Sentence Entered September 12, 2017
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0001900-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFERY ALAN COFFER                   :
                                       :
                   Appellant           :   No. 54 WDA 2019

   Appeal from the Judgment of Sentence Entered September 12, 2017
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0001280-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S31041-19


                                                 :
                v.                               :
                                                 :
                                                 :
    JEFFERY ALAN COFFER                          :
                                                 :
                       Appellant                 :   No. 55 WDA 2019

       Appeal from the Judgment of Sentence Entered December 20, 2018
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001386-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                v.                               :
                                                 :
                                                 :
    JEFFERY ALAN COFFER                          :
                                                 :
                       Appellant                 :
                                                 :   No. 56 WDA 2019

      Appeal from the Judgment of Sentence Entered September 12, 2017
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001466-2017


BEFORE: OLSON, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED OCTOBER 22, 2019

       Jeffery Alan Coffer appeals from the judgment of sentence entered on

September 12, 2017, following his guilty plea to numerous charges in five

separate cases.1 He received an aggregate sentence of six to twelve years of

____________________________________________


1Specifically, Coffer pled guilty to the following: Possession of a Controlled
Substance (35 P.S. § 780-113(a)(16)), Possession of Paraphernalia (35 P.S.
§ 780-113(a)(32)), Robbery-Threat of Serious Bodily Injury (18 Pa.C.S.A. §
3701(a)(1)(ii)), Terroristic Threats (18 Pa.C.S.A. § 2706(a)(1)), Theft by
Unlawful Taking (18 Pa.C.S.A. § 3921(a)), Receiving Stolen Property (18 Pa.
C.S.A. § 3925(a)), Recklessly Endangering Another Person (18 Pa.C.S.A. §



                                           -2-
J-S31041-19



incarceration for the charges in all five cases. Coffer’s counsel has filed an

Anders2 brief and a petition to withdraw as counsel. We conclude that counsel

has failed to comply with the requirements of Anders and Santiago.

Therefore, we deny the petition to withdraw and remand for counsel to file

either a brief that satisfies all of the Anders/Santiago requirements or an

advocate’s brief.

       We do not reach the merits of the appeal at this time because counsel

has not met the requirements pursuant to Anders. See Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007) (en banc) (stating that

“[w]hen faced with a purported Anders brief, this Court may not review the

merits of any possible underlying issues without first examining counsel’s

request to withdraw”).

       In an Anders brief, counsel seeking to withdraw must:

          (1) provide a summary of the procedural history and facts,
          with citations to the record; (2) refer to anything in the
          record that counsel believes arguably supports the appeal;
          (3) set forth counsel’s conclusion that the appeal is
          frivolous; and (4) state counsel’s reasons for
          concluding that the appeal is frivolous. Counsel should
          articulate the relevant facts of record, controlling case law,
          and/or statutes on point that have led to the conclusion that
          the appeal is frivolous.

____________________________________________


2705), Theft by Deception (18 Pa.C.S.A. § 3922(a)(3)), Forgery (18
Pa.C.S.A. § 4101(a)(2)), Access Device Fraud (18 Pa.C.S.A. § 4106(a)(3)),
and Receives Advance Payment for Services (73 P.S. § 517.8(a)(2)). Trial
Court Opinion, filed on March 11, 2019, at 1-2.

2Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

                                           -3-
J-S31041-19



Santiago, 978 A.2d at 361 (emphasis added). The Santiago Court held that

“a discussion of counsel’s reasons for believing that the client’s appeal is

frivolous is mandatory and must be included in counsel’s brief.” Id. at 360.

      Here, although Coffer’s counsel provided a summary of the procedural

facts and history of the case and presented two issues that he said arguably

supports the appeal, Coffer’s counsel did not state his reasons for concluding

that Coffer’s appeal is frivolous. Instead, counsel stated, in a conclusory

fashion and without any explanation, that the issues are meritless.

Specifically, counsel simply stated in his Anders brief:

         After a thorough review and conscientious examination of
         the record, consisting of a review of the official file, a reading
         of the Notice of Appeal, research and review of the
         applicable case law and statutes, the Petitioner has
         determined that the Appellant’s Appeal is wholly frivolous.

Anders Br. at 24.

      This Court has stated that the requirements for Anders briefs are

“stringent, and with good reason.” Commonwealth v. Orellana, 86 A.3d
877, 881 (Pa.Super. 2014) (citations omitted). Indeed, a defendant has a

constitutional right to a direct appeal and a constitutional right to competent

counsel for his or her direct appeal. Id.

      Our Supreme Court in Santiago explained why it is important for

counsel to articulate his or her reasons for concluding that an appeal is

frivolous:

         We are persuaded that requiring counsel to articulate the
         basis for his or her conclusion of frivolity will advance the

                                       -4-
J-S31041-19


         twin functions counsel’s Anders brief is to serve, i.e., it will
         assist the intermediate appellate courts in determining
         whether counsel has conducted a thorough and diligent
         review of the case to discover appealable issues and
         whether the appeal is indeed frivolous. In this context, we
         believe that there is real value in putting pen to paper. As
         the United States Supreme Court has noted, the task of
         articulating reasons can shed new light on what may at first
         appear to be an open-and-shut issue. It can also reveal to
         counsel previously unrecognized aspects of the record or the
         law and thereby provide a safeguard against a hastily-drawn
         or mistaken conclusion of frivolity. In addition, we believe
         that it is often the case that the basis for an attorney’s
         opinion that an appeal is frivolous is not readily apparent,
         and that accordingly, counsel’s explanation will significantly
         assist the courts in passing upon the soundness of counsel’s
         conclusion, which, in turn, vindicates the right to counsel.

Id. at 360-61 (citations omitted).

      Instantly, since counsel did not set forth his reasons for concluding that

the appeal is frivolous, we conclude that his brief does not substantially comply

with the requirements of Anders and Santiago. Accordingly, we deny

counsel’s motion to withdraw, without prejudice, and remand for counsel to

file either a brief that satisfies all of the Anders/Santiago requirements or

an advocate’s brief, within sixty days of the date of this memorandum.

      Petition to withdraw as counsel denied. Case remanded with direction

that counsel file either a fully compliant Anders/Santiago brief, or an

advocate’s brief, within sixty days of the date of this memorandum. Panel

jurisdiction retained.




                                      -5-